        Case 1:18-cv-04224-TCB Document 60 Filed 11/06/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TOMMIA DEAN,                         )
                                     )
      Plaintiff,                     )
                                     )     CIVIL ACTION FILE NO.:
v.                                   )     1:18-cv-04224-TCB
                                     )
SAMUEL S. OLENS, et al.,             )
                                     )
      Defendants.                    )

        ORDER GRANTING JOINT MOTION FOR VOLUNTARY
       DISMISSAL WITH PREJUDICE OF DEFENDANTS OLENS,
                   WHITLOCK AND GRIFFIN

      The Joint Motion for Voluntary Dismissal with Prejudice of Defendants

Olens, Whitlock, and Griffin, having been read and considered, and for good cause

shown, is GRANTED. Accordingly, Defendants Olens, Whitlock, and Griffin are

hereby DISMISSED WITH PREJUDICE from this action, with the parties to bear

their own attorneys’ fees and costs. Additionally, Defendants Ehrhart and Warren

having previously been dismissed with prejudice, [Doc. 36], the Clerk of Court is

DIRECTED to enter FINAL JUDGMENT and TERMINATE this action.

      SO ORDERED, this 6th day of October, 2019.



                                               _____________________
                                               Timothy C. Batten, Sr.
                                               United States District Judge
       Case 1:18-cv-04224-TCB Document 60 Filed 11/06/19 Page 2 of 2




CONSENTED TO:


s/ R. Read Gignilliat                      s/ Randolph A. Mayer
R. Read Gignilliat                         Randolph A. Mayer
Georgia Bar No. 293390                     Georgia Bar No. 479350
Tim J. Holdsworth
Georgia Bar No. 730986                     MAYER & HARPER, LLP
K. Tate Gray                               50 Hurt Plaza SE, Suite 1640
Georgia Bar No. 919123                     Atlanta, Georgia 30303
                                           (404) 584-9588
ELARBEE, THOMPSON, SAPP                    mayer@mayerharper.com
        & WILSON LLP
229 Peachtree Street, N.E., Suite 800      Bruce P. Brown
Atlanta, Georgia 30303                     Georgia Bar No. 064460
(404) 659-6700
gignilliat@elarbeethompson.com             BRUCE P. BROWN LAW LLC
holdsworth@elarbeethompson.com             1123 Zonolite Rd. NE Suite 6
gray@elarbeethompson.com                   Atlanta, Georgia 30306
                                           (404) 881-0700
Counsel for Appellees/Cross Appellants     bbown@brucepbrownlaw.com

                                           Counsel for Appellant/Cross-Appellee




                                         -2-
